DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/ Remarks made in an Amendment, filed 12/22/2021, with respect to the §101 rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 4-12, 14-17, and 19-20 has been withdrawn.  Examiners notes that specifically the arguments on p. 13-14, regarding “another practical application arises from being able to restrict the focus of the obstacle detection system generally with respect to a particular subset of the working area, or even more particularly and sequentially with respect to specific locations along the predicted route, so as to substantially reduce the search space and associated data processing requirements of the system, and thereby allowing the system to run much more quickly and accurately” is an improvement over the technology.
Allowable Subject Matter
Claims 1-2, 4-12, 14-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20140035775) teaches identifies object for vehicle safety. US 20160120095 A1 teaches a work vehicle with implements for working the terrain. However neither alone nor in combination does the prior art teach each and every claimed limitation, specifically the limitation “monitor movements of one or more moveable work vehicle components comprising at least one of the work implements, update one or more of the one or more a priori data sets with data categorizing an obstacle at a location within the working area based on a predetermined sequence of movement for the one or more work vehicle components”. The claimed limitations distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668